DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 1-10 and 12-18 in the reply filed on 3/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 19 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 10, it is unclear how the cathode can be immersed in a liquid and contact air at the same time.
Regarding claim 12, the step of, “placing the gas diffusion layer on a catalyst layer comprising a binder,” should include at the end, “to form the cathode”.  This makes it more clear for the following step that faces the anode with the cathode.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Patent Publication 2015/0349350).
Regarding claims 1 and 8, Liu discloses a microbial fuel cell comprising: an anode component, a cathode component, and a separator component, wherein the anode component comprises a biofilm that comprises bacteria capable of transferring electrons from matter to other components, and wherein the cathode component comprises a base material that acts as a gas diffusion layer and is coated with a waterproof coating; and a catalyst that comprises a binder (Paragraphs 0007, 0054, 0057, 0062-0063, 0067).  Liu also discloses that the coating layer can be 
As to claim 2, Liu teaches that the base layer can be carbon paper, carbon cloth, stainless steel cloth or stainless steel mesh (Paragraph 0062), which are known to have a textured surface.
Regarding claim 3, Liu states that the binder can be polytetrafluoroethylene (Paragraph 0060).
As to claim 4, Liu discloses that the catalyst layer can be made of a mixture of a catalyst material, such as activated carbon, and a catalyst-enhancing reagent, such as carbon black (Paragraphs 0057, 0068). 
Liu teaches every limitation of claims 1-4 and 8 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Publication 2015/0349350).
The teachings of Liu have been discussed in paragraph 7 above.  As discussed in paragraph 7 above, the gas diffusion layer is formed against the catalyst layer (Paragraph 0067), as recited in claim 7 of the present invention.
Liu fails to specifically teach that the catalyst layer comprises a porous matrix, such as a woven material, a non-woven material, a net or a screen.  
Liu teaches that the catalyst material is made by mixing the catalyst components with a solvent, heating the mixture to form a paste, depositing the paste on the base material, and heating again to remove the remaining solvent (Paragraph 0118), as recited in claims 5, 6 and 9 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the method of forming the catalyst layer of Liu would result in a porous matrix in the form of a non-woven material, net or screen being formed because the removal of the solvent would leave a combination of particles and powder in a porous matrix form.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Publication 2015/0349350) in view of Suzuki (U.S. Patent Publication 2018/0358627).

Liu fails to disclose that the cathode and the anode are immersed in a liquid.
Suzuki discloses a microbial fuel cell comprising a gas diffusion electrode as a positive electrode, a negative electrode and an ion permeable membrane, wherein the negative electrode and catalyst layer of the positive electrode are immersed into an electrolysis solution (Paragraph 0032), as recited in claim 10 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the cathode and anode of Liu would be immersed in a liquid because Suzuki teaches that this is necessary for a microbial fuel cell so that the wastewater can be turned to energy.
Claims 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Publication 2015/0349350) in view of Dopp (U.S. Patent 8377149).
The teachings of Liu have been discussed in paragraph 7 above.  As discussed in paragraph 7 above, the coating layer is applied to the base layer, and then attached to the catalyst and binder, the cathode is then combined with an anode, having a separator in between, wherein the catalyst layer contacts the separator and the base layer faces away from the anode, and wherein a wire current collector is formed around the cathode (Paragraphs 0067, 0069, 0070 and Fig. 3)
Liu fails to disclose that a siloxane solution comprising a siloxane and a solvent is disposed onto the surface of the base layer, that the base layer is formed with a texturing process, such as by rolling a textured roller over the base layer, that the base 
Dopp discloses a process of forming a catalytic positive electrode comprising: spraying a hydrophobic film (base) with a PTFE dispersion in water, allowing to dry, pressure laminating the hydrophobic film to a catalytic layer, and pattern laminating the hydrophobic film to the catalytic layer by using a textured roller (Col. 14, Lines 20-40), as recited in claims 12-14, 16 and 18 of the present invention.  Although Dopp does not specifically teach the amount of solvent left in the PTFE after drying, it would have been obvious to one of ordinary skill in the art that the drying time and temperature can easily be adjusted to created a desired wetness of the PTFE film, as recited in claim 15 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the polydimethylsiloxane of Liu could be applied to the base by mixing with a solvent and spraying the mixture onto the base because Dopp teaches that this technique allows for the protective coating to completely cover the base layer.  It also would have been obvious to one of ordinary skill in the art that the base layer could be textured using a textured roller because Dopp teaches that this allows for the layers to be laminated together with increased bonding strength and improved movement of ions through the patterned areas.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Publication 2015/0349350) in view of Dopp (U.S. Patent 8377149) as applied to claims 12-16 and 18 above, and further in view of Siu (U.S. Patent Publication 2007/0059565).

Liu and Dopp fail to disclose that the texturing is formed by etching the base layer with a plasma.
Siu discloses a method of forming anode and cathodes for a microbial fuel cell comprising the use of plasma-assisted etching for a mold used in the formation of the electrodes (Paragraph 0019), as recited in claim 17 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the base layer of Liu could be textured using a plasma etching step because Siu teaches that this technique accurately forms a desired pattern in a substrate used for an electrode in a microbial fuel cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722